Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on March 04, 2021.
3.	Claims 1-20 are examined and are pending.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 5-6, 11, 15-16 recites the limitation(s) automatically executing cloud service operations based on an input parameter (claim 1, line 21-22), apply formatting to the collected outputs to generate an actionable format (claim 5, 15, line 3-4), extracting environmental metadata at runtime (claim 6 and 16, line 2).
	Specification does not provide any clear explanation of claimed input parameter, actionable format or environment metadata, as claimed in claim 1, 5-6, 11 and 15-16.  There is insufficient antecedent basis for these limitation(s) in the claim.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teather (US 2012/0072579 A1), in view of Kuchibhotla et al (US 2018/0084081 A1). 
	As per claim 1, Teather discloses:
	- a system that implements cloud operation with substantially limited human dependencies and no prior knowledge of services, the system comprising (a system for cloud operation without user intervention (i.e. limited or no knowledge), Para [0016]-[0017]), 
	- a memory component that stores cloud operation data (a memory, Para [0018]), 
	- an interactive user interface that receives inputs via a communication network (interface to communicate cloud operations, claim 16, Para [0046]), 
	- querying one or more existing services to be deployed in a cloud pool dynamically at runtime to generate query results (query services during runtime, Para [0064], Para [0024], [0039], a user entered command (i.e. query) for sequence of operation, Para [0009], [0016]), 
- applying a smart query logic and filtering to the query results to dynamically generate an array of services to operate (filtering the sequence of operations (i.e. deployment or purge), Para [0016], [0024].
- based on the array of services, automatically executing cloud service operations based on an input parameter (sequence of operation (i.e. array of services), Para [0009], [0016], automatically executing services, Para [0017], [0026]), 
- generating a log notification for the cloud service operations (notification for the cloud operation, Para [0025]), 
- communicating, via the communication network, the log notification to one or more recipients (communicating notification, claim 16, Para [0010], [0037]), 
Teather does not explicitly disclose a cloud endpoint interface that is communicatively coupled to one or more cloud endpoints. However, in the same field of endeavor Kuchibhotla in an analogous art discloses a cloud endpoint interface that is communicatively coupled to one or more cloud endpoints (computer zone (i.e. a cloud endpoint interface), Para [0183], [0187]), 
Teather does not explicitly disclose and a computer processor coupled to the memory component, the interactive user interface and the cloud endpoint interface, the computer processor further programmed to perform the steps of. However, in the same field of endeavor Kuchibhotla in an analogous art discloses and a computer processor coupled to the memory component, the interactive user interface and the cloud endpoint interface, the computer processor further programmed to perform the steps of (interface to communicate, Para [0063] - [0064], [0088]), 
Teather does not explicitly disclose enabling, via the cloud endpoint interface, a user to access a cloud endpoint. However, in the same field of endeavor Kuchibhotla in an analogous art discloses enabling, via the cloud endpoint interface, a user to access a cloud endpoint (an interface to display cloud operation (i.e. enabling cloud interface), Para [0063] - [0064], [0088], accessing a SaaS application (i.e. cloud endpoint), Para [0070]), 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Teather with the teaching of Kuchibhotla by modifying Teather such that monitoring cloud operation during run time of Teather to analyze and detect a specific operation using the cloud operation filtering method of Kuchibhotla for identifying cloud service in an efficient manner. Person of the ordinary skill in the art would have make that modification because to reduce the underlying cost of cloud services.  
As per claim 2, rejection of claim 2 is incorporated, and further Kuchibhotla discloses:
- wherein the cloud endpoint represents one or more availability zones, datacenters and regions (availability of zone, Para [0073], [0098], [0187]).
As per claim 4, rejection of claim 1 is incorporated, and further Kuchibhotla discloses:
- wherein the cloud service operations execute on multiple cloud pools (multiple cloud platform (i.e. cloud pool), Para [0058], Para [0062], [0153]).
As per claim 5, rejection of claim 5. The system of claim 1, and further Teather discloses:
- wherein the smart query logic is programmed to collect outputs from the one or more existing services and apply formatting to the collected outputs to generate an actionable format (cleaning up unexpected deployment (i.e. actionable format), Para [0037]).
As per claim 6, rejection of claim 1 is incorporated, and further Kuchibhotla discloses:
- wherein querying one or more existing services comprises dynamically extracting environmental metadata at runtime (topology metadata (i.e. environment metadata), Para [0122]).
As per claim 7, rejection of claim 1 is incorporated, and further Teather discloses:
- wherein the smart query logic is preconfigured (command (i.e. query) id configured (i.e. preconfigured), Para [0027]).
As per claim 8, rejection of claim 1 is incorporated, and further Kuchibhotla discloses:
- wherein the input parameter is a defined endpoint that can be updated to a different endpoint (updating SaaS application connected to cloud environment (i.e. different endpoint) to receive updates, Para [0070]).
As per claim 9, rejection of claim 1 is incorporated, and further Kuchibhotla discloses:
- wherein the cloud operation comprises a stop action that shuts down a set of micro services in the pool at a predetermined time (scheduling start and stop for services, Para [0158], [0198] - [0199], [0200] - [0216]).
As per claim 10, rejection of claim 1 is incorporated, and further Kuchibhotla discloses:
- wherein the cloud operation comprises a start action that 20PATENT Attorney Docket No.: 72167.001933 starts a set of micro services in the pool at a predetermined time (scheduling start and stop for services, Para [0158], [0198] - [0199], [0200] - [0216]).
As per claim 11-12 and 14-20,
Claims 11-12 ad 14-20 are method claims corresponding to system claims 1-2 and 4-10 respectively and rejected under the same reason set forth to the rejection of claims 1-2 and 4-10 above.
8.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Teather (US 2012/0072579 A1), in view of Kuchibhotla et al (US 2018/0084081 A1), as applied to claim 1 and 11 above, and further in view of Adapalli et al (US 2016/0019636 A1).
 As per claim 3, rejection of claim 1 is incorporated,
Combined method of Teather and Kuchibhotla does not explicitly disclose wherein the cloud pool represents one or more of: a development pool and a test pool. However, in the same field of endeavor Adapalli in an analogous art disclose wherein the cloud pool represents one or more of: a development pool and a test pool (application environment (i.e. cloud pool) representing a development and test environment, Para [0137], line 18-20), 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Teather, as previously modified with Kuchibhotla, with the teaching of Adapalli by modifying Teather such that consumers can automatically track or define cloud service against business application. Person of the ordinary skill in the art would have make that modification because it provides is a unique, new approach to providing operations modeling and planning intelligence for enabling cloud service consumers to efficiently and effectively operate in current and future cloud computing environments.
As per claim 13, 
Claim 13 is the method claims corresponding to system claim 3 respectively and rejected under the same reason set forth to the rejection of claim 3 above.

			Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167